Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 30, 2014

                                       No. 04-13-00370-CV

                         IN RE Rowland J. MARTIN, Individually and as
                          Administrator of the Estate of Johnnie Mae King

                                  Original Mandamus Proceeding

                                             ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice


       On September 22, 2014, relator filed a “Motion to Modify Final Order” in this original
proceeding. The panel has considered this motion and all relief requested is DENIED.

           It is so ORDERED on September 30, 2014.


                                                             _____________________________
                                                             Catherine Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2014.



                                                             _____________________________
                                                             Keith E. Hottle
                                                             Clerk of Court